DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second non-final office action on the merits of Application No. 16/604,587 filed on 10/11/2019. Claims 1, 2, 5-9, 13, 22-24, 28, 30 and 32 are pending. Claims 1 is independent. Claims 1, 7, 13, 22, 24, 28, 30 and 32 have been amended. Claims 3-4, 10-12, 14-21, 25-27, 29, 31 and 33-50 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no NL2018732, filed on 4/18/2017 and NL2020576, filed on 3/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 has been partially considered. U.S. patent application publications US 2014/0041986 and US 2013/0306431 have been already considered in the IDS (information disclosure statement) submitted on 10/11/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle et al. (US 2014/0041986 A1) (hereinafter “Ruehle”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”)
Regarding claim 1, Ruehle discloses a hydraulic system (fig. 3) for a vehicle transmission, the transmission including two or more friction elements (e.g. 16, 16A, and 24’), the hydraulic system (fig. 3) comprising:
a first hydraulic circuit ( see the circuit from the pump 32A’ to the clutch 16A and to the parking lock 24’  through the section 104) arranged for actuating the two or more friction elements (e.g. 16A and 24’,  see para 68, the clutch 16A could be dual friction clutches, one starting clutch and another one separating clutch);
a first electric driven pump (e.g. 32A’) arranged for supplying hydraulic fluid to the first hydraulic circuit; and
a flow restriction (e.g. 48A’) provided in the first hydraulic circuit between an output of the first electric driven pump and a reservoir (e.g. 40) to provide leakage of hydraulic fluid into the reservoir. (see para 108)

wherein the transmission including two or more hydraulic actuators (e.g. 44A and see the annotated figure A), wherein one of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’, see para 70, 80-81), wherein said one hydraulic actuator (see the annotated figure A) is hydraulically connected to the first hydraulic circuit for direct actuation of the hydraulic actuator using the line pressure.
wherein the one hydraulic actuator is arranged for bringing or maintaining the park lock system in a park position (e.g. S, fig. 1, see para 83) when the line pressure is below a predetermined pressure (see para 83) threshold. (see para 24, 35-35 and 80-99)
Ruehle discloses all the elements of the invention as mentioned above, but fails to disclose the first hydraulic circuit includes a valve arranged for draining the one hydraulic actuator when the line pressure is below a predetermined pressure threshold.
Schafer discloses a parking lock (fig. 1) for a motor vehicle wherein hydraulic circuit includes a valve (e.g. 104) arranged for draining the one hydraulic actuator (e.g. 46) when the line pressure is below a predetermined pressure threshold so that the excess or unused fluid can be drained out from the system. (see para 35)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to add a draining valve as taught by Schafer in order to drain the unused fluid from the system.
As a modified, the first hydraulic circuit may have a valve arranged for draining the one hydraulic actuator when the line pressure is below a predermined pressure threshold.

    PNG
    media_image1.png
    522
    1053
    media_image1.png
    Greyscale
      
                                                  Fig. A: Annotated figure 3 of Ruehle
Regarding claim 5, Ruehle discloses the hydraulic system (fig. 3) as modified according to claim 1, wherein hydraulic fluid flowing through the flow restriction is at least partly used for active lubrication of transmission components (e.g. 16, 16A). (see para: 47 and 55)
Regarding claim 6, Ruehle discloses the hydraulic system (fig. 3) as modified according to claim 1, wherein the flow restriction (e.g. 48 A’) has a fixed geometry.
Regarding claim 8, Ruehle discloses the hydraulic system (fig. 3) according to claim 1, including a controller (see the annotated figure A) arranged for controlling hydraulic pressure (see para 31 and 75) in the first hydraulic circuit by controlling flow of hydraulic fluid through the flow restriction.
Regarding claim 9, Ruehle discloses the hydraulic system (fig. 3) according to claim 8, wherein the controller is arranged for controlling a speed of the first electric driven pump. (see para  31 and 75).
Regarding claim 22, Ruehle discloses a vehicle transmission including the hydraulic system according to claim 1. (see the rejection of claim 1 for more clarification)
Regarding claim 23, Ruehle discloses the hydraulic system (fig. 3) according to claim 22, the transmission including two or more hydraulic actuators (e.g. 44A, 64 of fig. 1, see para 73, 80, noted that all embodiments have identical park lock systems), wherein one (e.g. 64 of fig. 1) of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’),
wherein said one hydraulic actuator is hydraulically connected to the first hydraulic circuit for direct actuation of the hydraulic actuator using the line pressure (via line 104, see para 111),
further including mechanical means (e.g. 72, 76 of fig. 1, noted that all embodiments have identical park lock systems) 5 Roell Marie VAN DRUTEN et al. Atty. Docket No. 007938.00291 U.S. Serial No. 16/604,587 (P115227US00)for bringing the park lock system from a park position (see para 89-90) to a non-park position (see para 87-88) when the line pressure (see para 48)  is below a predetermined pressure threshold (see para 87).
Regarding claim 24, Ruehle discloses the hydraulic system (fig. 3) according to claim 22 comprising:
an override means for overriding the park lock system such that the park lock system can be selectively disengaged in case the line pressure is below a predetermined threshold and/or electric power is off. (see para 93)
Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle et al. (US 2014/0041986 A1) (hereinafter “Ruehle”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”) and further in view of Willeke et al. (WO 2012/062259 A1) (hereinafter “Willeke”) and Hwan (US2015/0167835 A1). 
Regarding claim 2, Ruehle discloses the hydraulic system (fig. 3) according to claim 1, further including: 
a second hydraulic circuit (see the circuit from pump 32 to the clutch 16 and to the parking lock 24’) arranged for lubricating and/or cooling the two or more friction elements (e.g. 16 and 24’);
a second electric pump (e.g. 32) arranged for supplying hydraulic fluid to the second hydraulic circuit,
a flow control element (see the annotated figure A) arranged for controlling flow and/or pressure in the second hydraulic circuit.
However, Ruehle does not teach the flow control element is operated using hydraulic pressure from the first hydraulic circuit, wherein the first electric pump is arranged for delivering a higher pressure than the second electric pump.
Willeke teaches a similar hydraulic system (fig. 1) wherein the flow control element (e.g. 40) arranged for controlling flow and/or pressure in the second hydraulic circuit, wherein the flow control element is operated using hydraulic pressure from the first hydraulic circuit (e.g. 10) in order to set a low pressure in the clutch cooling circuit. (see para 46)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to operate the flow control element as taught by Willeke in order to order to set a low pressure in the clutch cooling circuit to minimize power consumption and increase durability by reducing load applied to the hydraulic pump.
As a modified, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit.

Hwang teaches a similar hydraulic system (fig. 1) including a low-pressure hydraulic pump (e.g. 2) and high pressure hydraulic pump (e.g. 8) in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function. (see para 9 and 14).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to arrange the first pump supplying higher pressure than the second pump as taught by Hwang in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function.
As a modified based on Willeke and Hwang, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit, wherein the first electric pump would be arranged for delivering a higher pressure than the second electric pump.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 7, Ruehle discloses the hydraulic system (fig. 3) as modified according to claim 2, wherein the first hydraulic circuit includes at least two control elements (e.g. 90, see para 75) arranged for actuating the two or more friction elements (e.g. 16A and 24’), wherein the control elements are operated (via 104 for 24’) using hydraulic pressure from the first hydraulic circuit. 
Regarding claim 13, Ruehle discloses the hydraulic system (fig. 3) according to claim 7, wherein the flow control element and/or the at least two control elements include(s) an electric control input. (the actuator 84 is a solenoid actuator and the actuator arrangement can be hydraulic or electromechanical or electric, see para 38, 71 and 75)
Claims 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle et al. (US 2014/0041986 A1) (hereinafter “Ruehle”) in view of Spaulding (US 2018/0050668 A1).
Regarding claim 28 and 30, Ruehle discloses teaches all the elements of the invention of claim 24 as discussed above except the override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Spaulding teaches a similar park lock system (fig. 8) wherein the override means include retaining means (e.g.208)  for mechanically preventing releasing of the override means upon deactivating of the override means (e.g. fig. 4, 204) and the override system (e.g. 500)is arranged to maintain the park lock in a non-park position without using an electric power. (see para 5 and 48)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to employ the parking override system as taught by Spaulding in order to lock the transmission onto the out-of-park mode so that the vehicle system may be serviced while the engine and electric motor are not powered (e.g. when the engine is not running and not in operation, and when the electric motor is not energized).
As a modified, the park lock system would be able to include an override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Regarding claim 32, Ruehle discloses teaches all the elements of the invention of claim 24 as discussed above except a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.
Spaulding teaches a similar park lock system (e.g. 204) wherein a powertrain control module (e.g. 199) including a control system (e.g. 190) to control the operating mode of park lock system to adjust  a position of the park road of the park lock system (e.g. 153) (see fig. 1, para 35-36 of Spaulding).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to employ the parking control system as taught by Spaulding in order to adjust a position of the park rod of the park lock system so that the park lock system can be engaged or disengaged based on the operation mode such as override, out-of- park position etc.
As a modified, the park lock system would be able to include a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.

Remarks and Response
Applicant’s amendments to the Claims 13 and 14 have overcome the claim objection previously set forth in the Non-Final Office Action mailed on 01/04/2021. Applicant's arguments filed on 05/04/2021 have been fully considered and they are persuasive for the reasons set forth below.

Response to Arguments
Regarding claim 1, applicant argues “claim 1 has been amended to incorporate, among other features, the subject matter of original claim 18, i.e., "the first hydraulic circuit includes a valve arranged for draining the one hydraulic actuator when the line pressure is below a predetermined pressure threshold." Regarding this subject matter, page 6 of the Office Action cites the valve 48 of Fig. 3 of Ruehle. However, the cited valve 48 is not "a valve...for draining the one hydraulic actuator when the line pressure is below a predetermined pressure threshold, " according to which the one hydraulic actuator is "arranged for actuating a park lock system," as further defined in claim 1. First, the cited valve does not drain the hydraulic actuator that actuates a park lock system, but instead relates to the transmission actuator. Second, according to paragraph [0091] of Ruehle, the park lock piston is locked, keeping the volume of the park lock cylinder constant, i.e., resisting draining. In addition, the pressure threshold, below which the hydraulic actuator is drained according to amended claim 1, is likewise not disclosed in Ruehle”.  This is persuasive and a second non-final action has been submitted. (see the rejection of claim 1 for more clarification)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655